Exhibit 10.10(e)





AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT
This AMENDMENT NO. 4, dated as of February 8, 2013 (this “Amendment”), is
entered into by and among WireCo WorldGroup Inc. (the “Company”), the affiliates
of the Company signatory hereto (each a “New Guarantor” and, collectively, the
“New Guarantors”), and Solar Capital Ltd., BlackRock Kelso Mezzanine Partners I,
LLC and KCAP Financial, Inc., as Purchasers (collectively, the “Purchasers”).
W I T N E S S E T H :
WHEREAS the Company, the existing Guarantors and the Purchasers have heretofore
executed and delivered a Note Purchase Agreement, dated as of July 12, 2012 (as
amended, supplemented or otherwise modified in accordance with its terms, the
“Note Purchase Agreement” or “NPA”), providing for the issuance on July 12, 2012
of 11.75% Senior Notes due 2017, in an aggregate principal amount of $82,500,000
(collectively, the “Notes”);
WHEREAS Section 9.10 of the NPA provides, in part, that if any Subsidiary that
is not a Domestic Subsidiary becomes a guarantor under Credit Facilities, such
Subsidiary shall become a Guarantor;
WHEREAS Section 17.1 of the NPA provides that without the consent of any holder
of Notes, the Company, the Guarantors and the Purchasers may amend or supplement
the NPA, the Notes or the Notes Guarantees to allow a new Guarantor to become
party to the NPA;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantors,
the Company and the Purchasers mutually covenant and agree for the equal and
ratable benefit of the holders of the Notes as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the NPA.
2.    Agreement to Guarantee. The New Guarantors hereby agree, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Notes on the terms and subject to the conditions
set forth in Section 19 of the NPA and to be bound by all other applicable
provisions of the NPA and the Notes and to perform all of the obligations and
agreements of a Guarantor under the NPA.
3.    Ratification of NPA; Amendment Part of NPA. Except as expressly amended
hereby, the NPA is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the NPA for all purposes, and every holder of
Notes heretofore or hereafter authenticated and delivered shall be bound hereby.
4.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.

    



--------------------------------------------------------------------------------




5.    Counterparts. The parties may sign any number of copies of this Amendment.
Each signed copy shall be an original, but all of them together represent the
same agreement.
6.    Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction thereof.
7.    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
8.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each of the Company
and the New Guarantors and the Purchasers agrees that any suit or proceeding
arising in respect of this Amendment will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York and the Company and the New Guarantors and the Purchasers
agree to submit to the jurisdiction of, and to venue in, such court.
(b) Each of the Company, the New Guarantors and the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Amendment.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the day and year first written above.



                        WIRECO WORLDGROUP INC.




By:    /s/ Ira Glazer
Name: Ira Glazer
Title: President and CEO






THE NEW GUARANTORS:


LANKHORST TOUWFABRIEKEN B.V.
By: /s/ W.H.C. Stroet
Name: W.H.C. Stroet
Title: Managing Director



LANKHORST RECYCLING DEUTSCHLAND GMBH
By: /s/ Sjouke Tjalsma
Name: Mr. Sjouke Tjalsma
Title: Managing Director


3



--------------------------------------------------------------------------------






Accepted as of the date hereof:
SOLAR CAPITAL LTD.
BLACKROCK KELSO MEZZANINE PARTNERS I, LLC
KCAP FINANCIAL, INC.


SOLAR CAPITAL LTD.


By: /s/ Brian Gerson
Name:
Brian Gerson

Title:
Authorized Signatory



BLACKROCK KELSO MEZZANINE PARTNERS I, LLC
By: BKCA Mezzanine Advisors, LLC, its investment manager






By: /s/ Michael B. Lazar
        Name: Michael B. Lazar
        Title: Authorized Person






KCAP FINANCIAL, INC.






By: /s/ R. Jon Corless Name:    R. Jon Corless Title:    Chief Investment
Officer



4

